Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The present application is a continuation of parent application no. 16/721,603.
	Currently, claims 1-20 are pending an examined below.
 
A. Prior-art rejections based on Ma
Claim Rejections - 35 USC § 1021
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2016/0020051 A1 to Ma et al. ("Ma").
Figs. 4 and 2B of Ma have been provided to support the rejections below:




    PNG
    media_image1.png
    318
    419
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    238
    445
    media_image2.png
    Greyscale


	Regarding independent claim 1, Ma teaches a switch 420 (or 220), 223, 210, 214, 216 (see Fig. 1 and Fig. 4; see also Fig. 2B for reference for similar features show in Fig. 4) in a package substrate 200 (para [0015] - "FIG. 2A shows an electronic device 200") of a microelectronic package, the switch 420 (or 220), 223, 210, 214, 216 (see Fig. 4; see also Fig. 2B for features regarding the switch. para [0015] - "In the example shown in FIG. 2A, the first end 222 is fixed to the package substrate to form a cantilever switch.") comprising:
	an actuator plate 210 (para [0015] - "conductive trace 210"); 
	a strike plate 420 (or 220) (para [0037] - "When the conductive beam 420 is actuated and contacts the silicon nitride, a very large capacitance results which effectively shorts the continuous FR lines 410-412 to the conductive beam 420 at RF frequencies, to ground. Hence the RF signal on the continuous line 410-412 is short circuited to RF ground."; see conductive beam 220 shown in Fig. 2B for reference.); and
	a connecting element 223 (para [0016] - "a via 223") mechanically coupled to the actuator plate 210 and the striking plate 420 (or 220), wherein:
		the switch 420 (or 220), 223, 210, 214, 216 is configured to move within a cavity (The gap 226 and the surrounding volume around the second end corresponds to the claimed cavity.) inside the package substrate 400,
		a conductive material 442 (para [0035] - "In the example shown in FIG. 4, the conductive beam 420 is selectively actuated using both the electromagnetic and the electrostatic systems, including the permanent magnet 430, first connection 440, second connection 444, and tethers 442.") is coupled to the switch 420 (or 220), 223, 210, 214, 216 and to a ground via 451 (para [0037] - "The actuation lines which are portions of 450 and 452 between the isolation capacitors are shown coupled to the first connection 400 and the second connection 444 respectively through vias 451 and 453.") in the package substrate 400,
	the switch 420 (or 220), 223, 210, 214, 216 is configured to move between an open position and a closed position (When the second end 224 contacts the end 214, and
	the conductive material 442 is configured to move with the switch 420 (or 220), 223, 210, 214, 216, such that the switch 420 (or 220), 223, 210, 214, 216 is conductively coupled to the ground via 451 in the open position and the closed position (see Fig. 4). 
	Regarding claim 2, Ma teaches the conductive material 442 that is coupled to the strike plate 420 (or 220). 
	Regarding claim 3, Ma teaches the conductive material 442 that is coupled to the connecting element 223 (comparing Fig. 4 with Fig. 2B). 
	Regarding claim 4, Ma teaches the package substrate 400 that comprises at least one conductive pathway coupled to a ground connection 450 or 452 (para [0037] - "ground lines 450 and 452"), the at least one conductive pathway including the ground via 451. 
	Regarding claim 5, Ma teaches the conductive material 442 that is flexible such that the conductive material 442 bends when the switch moves from the open position to the closed position (para [0034] - "In the example shown in FIG. 4, all of the conductive beam 420 moves up and down as provided by tethers 442 to form the shunt switch.").
	Regarding claim 6, Ma teaches the conductive material 442 that comprises relatively stiff elements coupled to at least one of the switch 420 (or 220), 223, 210, 214, 216 and the ground via 451 with a flexible joint that enables the switch to be conductively coupled to the ground via 451 in the open position and the closed position (comparing Fig. 4 with Fig. 2B).
	Regarding claim 7, Ma teaches the strike plate 420 (or 220) that is conductively coupled to a signal pathway in the closed position such that the signal pathway is conductively coupled to the ground,
	the strike plate 420 (or 220) is conductively separated from the signal pathway in the open position.

B. Prior-art rejections based on Chou
Claim Rejections - 35 USC § 102
Claims 10 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent No. US 7,622,780 B2 to Chou ("Chou").
	Figs. 5A and 5B of Chou are provided to support the rejections below:


    PNG
    media_image3.png
    402
    563
    media_image3.png
    Greyscale

	Regarding independent claim 10, Chou a package substrate 500 of a microelectronic package, the package substrate 500 comprising:
	a cavity (volume between opposing substrates 516 and 506) in a layer of the package substrate 500;
	a switch 526, 528 (col. 8, ln 50-59 - "FIG. 5A illustrates a first half of the life cycle of memory 500. The solid-line versions of see-saw probes 526 and 528 illustrate the ideal position of the probes, while the dashed-line versions illustrate the actuated positions of the probes.") configured to move within the cavity between an open position and a closed position (col. 8, ln 5-17 - "After the R/W/E operation, the actuation voltage of the electrode 118 is grounded...When the force on the second end is released, the spring energy stored in torsion beam 122 and/or see-saw probe 124 provides a restoring moment that bounces the contact open when actuation voltage is removed.");
	a first actuator 528 configured to move the switch to the open position (when the see-saw probe 528 contacts the actuation electrode 524, which is at ground); and
	a second actuator 526 configured to move the switch to the closed position (when the see-saw probe 526 contacts the sense electrode 508"),
	A limitation of "wherein: the switch is in contact with a ground connection in the open position and the closed position, and the switch is in contact with a signal connection in the closed position but not in the open position" does not structurally distinguish the claimed package substrate over that of Chou, because it is directed to an operational characteristics of the switch. The switch 526, 528 of the package substrate taught by Chou is reasonably capable of being
in contact with a ground connection 524 in the open position and the closed position, and being in contact with a signal connection 508 in the closed position but not in the open position (see Figs. 5A and 5B).
	Regarding claim 16, Chou teaches the first actuator 528 and the second actuator 526 that are not electrically coupled to the switch (when the actuators 528, 526 are in an electrically-floating state where they do not touch the ground or the sense electrode). 

C. Prior-art rejections based on Eid
Claim Rejections - 35 USC § 102
Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2017/0288642 A1 to Eid et al. ("Eid"). 
Fig. 8 and Fig. 1 of Eid have been provided to support the rejection below: 	


    PNG
    media_image4.png
    501
    569
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    336
    555
    media_image5.png
    Greyscale
	

	Regarding independent claim 17, Eid teaches a microelectronics package (An embodiment in which Vibrating Device 830 replaces the Vibrating Device 130 shown in Fig. 8. para [0043] - "...the microelectronic device may be a wafer level chip scale package (WLCSP)...") comprising:
	a die 190 and/or 194 (para [0024] discloses multiple chips 190 and 194); and
	a package substrate 120 (para [0024] - "a package substrate 120") coupled with the die 190 and/or 194, wherein the package substrate 120 includes:
		a first interconnect 832 (para [0039] - "The conductive layer 832 can act as an input electrode, the conductive layer 836 can act as an output electrode...") on the first side electrically coupled to the die 190 and/or 194;
		a second interconnect 836 on a second side opposite the first side; and
		a switch 835 (para [0039] discloses piezoelectric material 835. para [0049] - "The vibrating stack expands and contracts laterally in a plane of an organic substrate having organic layers in response to application of an electrical signal to the piezoelectric material between the first and second electrodes."; para [0057] - "The piezoelectric device oscillates in response to application of an input electrical signal between the input and ground electrodes." When the electrical signal is not applied, the piezoelectric material 835 does not oscillate, which operates as an open "switch" in that there is not output signal. When the electrical signal is applied, the piezoelectric material 835 does oscillate and produces an output signal, which operates as a closed switch.) located in a cavity of the package substrate 120 between the first side and the second side,
	wherein:
		 the switch 835 is electrically coupled to the second interconnect 836 and a ground connection 838 (para [0039] - "...the conductive layer 838 can act as a ground electrode of the piezoelectric device 830."),
		the switch 835 is configured to move within the cavity between an open position and a closed position.
	A limitation of "in the open position, there is a conductive pathway between the first interconnect and the second interconnect, and
	in the closed position, there is a conductive pathway between the second interconnect and the ground connection" is directed to an operational characteristic that does not structurally limit the claimed microelectronic package over that of Chou. The switch taught by Chou is reasonably capable of operating as recited in the limitation above, because Chou teaches that "An electrical signal at the resonant frequency of the device received at the input electrode drives the structure into resonance, producing an output signal that is picked up by the output electrode and transmitted to other components in the package." (para [0038]). 
	Regarding claim 18, the wherein clause of claim 18 does not structurally distinguish the claimed microelectronic package over that of Chou because it is directed to an operational characteristic of the switch. Here, Chou is reasonably capable of operating as recited in the wherein clause of claim 18, because "The piezoelectric device oscillates in response to application of an input electrical signal between the input and ground electrodes." (para [0057]). Thus, when the electrical signal is not applied, the piezoelectric material 835 does not oscillate, which operates as an open "switch" in that there is not output signal. When the electrical signal is applied, the piezoelectric material 835 does oscillate and produces an output signal, which operates as a closed switch. 
	Regarding claim 19, Chou teaches the package substrate 120 that further comprises an actuator 834 (Fig. 8 shows another piezoelectric material 834) configured to move the switch 835 between the open position and the closed position. 
	Regarding claim 20, the wherein clause of claim 20 does not structurally distinguish the claimed microelectronic package over that of Chou because it is directed to an operational characteristic of the actuator. Here, Chou is reasonably capable of operating as recited in the wherein claim of claim 20, because the "The piezoelectric device oscillates in response to application of an input electrical signal between the input and ground electrodes." (para [0057]). Thus, when the electrical signal is not applied, the piezoelectric material 834 does not oscillate, which operates as an open "switch" in that there is not output signal. When the electrical signal is applied, the piezoelectric material 834 does oscillate and produces an output signal, which operates as a closed switch. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 8 is objected to for depending on the rejected base claim 1 and intervening claim 7, but would be allowable if it is rewritten in independent form to include all of the limitations of base claim 1 and intervening claim 7, or the base claim 1 is amended to include all of the limitations of claim 8 and the intervening claim 7. 
Claim 9 is objected to for depending on the rejected base claim 1, but would be allowable if it is rewritten in independent form to include all of the limitations of base claim 1, or the base claim 1 is amended to include all of the limitations of claim 9.
Claim 11 is objected to for depending on the rejected base claim 10, but would be allowable if it is rewritten in independent form to include all of the limitations of base claim 10, or the base claim 10 is amended to include all of the limitations of claim 11.
Claims 12-15 are allowable, because it depends from the allowable claim 11. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554. The examiner can normally be reached 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        27 October 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.